Order affirmed, with costs; no opinion.
Concur: Chief Judge Desmond and Judges Dye, Van Voorhis and Foster. Judges Fuld, Froessel and Burke dissent and vote to reverse upon the ground that, by their renting of a few furnished apartments without accompanying services of any kind, petitioners did not thereby engage in any other business nor cease to be “ wholly engaged ’ ’ in the business of real estate and ‘ in holding title to real estate for itself ’ ’, within the meaning of section 182 of the Tax Law and, accordingly, the commission’s reclassification of petitioners is arbitrary and unreasonable.